No. 04-00-00252-CR
Lucy Bernal SALINAS,
Appellant 
v.
The STATE of Texas,
Appellee
From the 290th Judicial District Court, Bexar County, Texas
Trial Court No. 2000-CR-0833B
Honorable Sharon S. MacRae, Judge Presiding
Opinion by:	Tom Rickhoff, Justice
 
Sitting:	Tom Rickhoff, Justice
		Catherine Stone, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	January 3, 2001
AFFIRMED
	Lucy Bernal Salinas pled guilty to theft over $200,000.  Pursuant to a plea bargain, the court
sentenced her to ten years confinement.
	Appellant's court-appointed appellate attorney filed a brief containing a professional
evaluation of the record and demonstrating that there are no arguable grounds to be advanced.
Counsel concludes that the appeal is without merit.  The brief meets the requirements of  Anders v.
California, 386 U.S. 738 (1967).  
	Appellant was informed of her right to review the record.  Counsel provided appellant with
a copy of the brief and advised her of her right to file a pro se brief.  Appellant has not filed a brief.
	After reviewing the record, we agree that the appeal is frivolous and without merit.  The
judgment of the trial court is affirmed.  Furthermore, we grant counsel's motion to withdraw.
Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.--San Antonio 1997, no pet.); Bruns v. State, 924
S.W.2d 176, 177 n.1 (Tex. App.--San Antonio 1996, no pet.).   
							Tom Rickhoff, Justice
DO NOT PUBLISH